                    Case 1:17-cv-04179-DLC Document 183-7 Filed 02/15/19 Page 1 of 1
                                           Alpine's Exhibit B-4




Violation Number                                            Date SAR Filed Related Criminal or          Court's Ruling                                    Alpine's Explanation for not including in grant of 
                                                                           regulatory history                                                             Summary Judgment
6, 9, 193, 202, 228, 232, 234‐236, 238, 239, 241, 242, 244‐ 12/13/2011     Only a reference to a        Court's ruling stated the following as to "related" Evidentiary record devoid of updisputed 
248, 252, 254‐257, 259, 260, 262, 269, 270, 273, 274,       through        bates number, which          litigation: "The SEC is thus entitled to summary  evidence of litigation that is related to the 
276, 279‐281, 286, 291‐295, 298‐301, 303‐305, 307‐316,  3/27/2015          actual document is not in    judgment to the extent it shows that there is no reported transaction. 
330, 334, 337, 345, 347, 350, 351, 356‐360, 362, 364, 368                  the record.                  question of fact as to the (1) presence of 
372, 376, 1585, 1586, 1591, 1599, 1601, 1611, 1613,                                                     information about the litigation in the SAR supp
1618, 1619, 1621, 1627, 1633, 1635, 1639, 1652, 1653,                                                   file, and (2) a connection between the litigation 
1660, 1664, 1674, 1700, 1705, 1714, 1717, 1723, 1724,                                                   and the reported transaction. That connection is 
1746, 1750‐1752, 1758, 1759, 1762, 1769, 1776, 1780‐                                                    established where the litigation at issue concerns 
1783, 1786, 1790, 1796, 1798, 1816, 1817, 1822, 1880‐                                                   either the issuer of the securities in the 
1883, 1887, 1893‐1895, 1897‐1904, 1910, 1912‐1915,                                                      transaction or the customer engaged in the 
1921‐1923, 1925‐1931, 1940, 1944, 1946, 1947, 1956,                                                     transaction." (pp. 54‐55).
1960‐1969, 1972, 1974, 1976, 1977, 1991, 1999
                                                                                                        The Court's Ruling did not address or determine 
                                                                                                        whether any litigation was related to the report
                                                                                                        transaction.  These transactions are not part of 
                                                                                                        Customers A, E, or D, as discussed by the Court.




699, 778, 794, 818, 1847, 1869                            various          3rd party listed, which is a Court's ruling stated the following as to "related" Based on the Court's ruling regarding "related" 
                                                                           designation used by both  litigation: "The SEC is thus entitled to summary  litigation, the allegation regarding "3rd parties" 
                                                                           the SEC and its expert in  judgment to the extent it shows that there is no unrelated.
                                                                           Table 2.                     question of fact as to the (1) presence of 
                                                                                                        information about the litigation in the SAR supp
                                                                                                        file, and (2) a connection between the litigation 
                                                                                                        and the reported transaction. That connection is 
                                                                                                        established where the litigation at issue concerns 
                                                                                                        either the issuer of the securities in the 
                                                                                                        transaction or the customer engaged in the 
                                                                                                        transaction." (pp. 54‐55). 
